Order filed, December 30, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00889-CV
                                 ____________

    NEW STREAM REAL ESTATE LLC F/K/A CHARTER OAK REAL
                ESTATE FUND, LLC, Appellant

                                         V.

  FRED MORGAN, DAVID HENDRICKS AND JAMES CHARNQUIST,
                        Appellee


                    On Appeal from the 190th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2009-81721


                                     ORDER

      The reporter’s record in this case was due December 27, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order My-Thuy M. Cieslar, the court reporter, to file the record in this
appeal within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists Chief Justice Frost and Justices Christopher and Bourliot.